TOBIAS, J.,
Concurring.
I respectfully concur.
The only issue raised by the appellant on appeal is whether a genuine issue of material fact exists so as to preclude the granting of summary judgment.
The judgment of the trial court not only awards the appellee $20,954.50, judicial interest and court costs, but also penalty wages and reasonable attorneys’ fees pursuant to La. R.S. 23:631, et seq. Although I have concerns about the applicability La. R.S. 23:631 et seq. to this case, it is not an issue raised by appellant and thus cannot be considered by this court.